Citation Nr: 1013553	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-06 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of service 
connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1958 to May 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the Veteran's application to 
reopen the claim of service connection for a neck disability.

A hearing was scheduled to be held before the undersigned via 
video conference in January 2010.  The transcript of the 
hearing is associated with the claims file and has been 
reviewed.


FINDINGS OF FACT

1. The RO denied the Veteran's claim for entitlement to 
service connection for a neck disability in July 1977.  In 
October 2002, the RO denied the Veteran's request to reopen 
his claim.  The Board denied the appeal in October 2005 and 
the decision became final.

2.  A motion for reconsideration of the October 2005 Board 
decision was submitted by the Veteran; in June 2006, this 
motion was denied by the Board.  

3.  In July 2006, the Veteran sought to reopen the claim. 

4.  The evidence added to the record since the October 2005 
Board decision does not relate to any unestablished facts 
that are necessary to substantiate the claim, nor does it 
raise the reasonable possibility of substantiating the 
previously disallowed claim. 



CONCLUSION OF LAW

The evidence received since the October 2005 decision is not 
new and material, and the requirements to reopen a claim of 
entitlement to service connection for a neck disability have 
not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 
7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

In September 2006, the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2009), and Kent.

Furthermore, the September 2006 letter provided the Veteran 
with notice of effective date and disability rating 
regulation pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although this notice post-dated the initial 
adjudication of this claim on appeal, the claim was 
subsequently readjudicated, and no prejudice is apparent.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service records, medical records, and medical 
opinions.  Although there is no VA examination with a nexus 
opinion on file, none is required in this case.  The duty to 
assist applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has interpreted this to mean that 
VA is not required to provide examination or opinions to a 
claimant who attempts to reopen a finally adjudicated claim 
until new and material evidence has been submitted.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003).

New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

An October 2005 Board decision denying service connection for 
neck disability is final based on the evidence then of 
record.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 
20.1100 (2009).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (West 2002).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the previous determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The October 2005 Board decision reopened the claim that had 
been denied in 1977 and then denied the claim of service 
connection for a neck disability because the record did not 
contain evidence of continuous treatment for a neck 
disability following the Veteran's discharge from service.  
In addition, while the Veteran's private physician, Dr. P. A. 
B., concluded the Veteran's disability was linked to service, 
there was no medical evidence of a disability in service, and 
therefore, the opinion was inconsistent with the evidence of 
record.  Furthermore, the Veteran and former members of his 
unit attested to the Veteran's neck disability during 
service.  However, the Board found they, as laypersons, were 
not competent to render a diagnosis or comment on the 
etiology of a claimed medical condition.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Turning to the evidence received since the October 2005 
decision, the Board notes that the Veteran was seen at a VA 
outpatient facility from May 2003 to June 2006.  In May 2003, 
the Veteran denied pain or limitation of movement in the 
neck.  In June 2004, the Veteran reported to the examiner his 
"longstanding neck problems since injury while in the [A]rmy 
in New Mexico 1959... Has seen outside provider and had MRI 
showing C5-6 and C6-7 mild spondylitic 
[changes].  Per this provider he has degenerative arthritis 
and nerve [impingement]."  See VA outpatient record, dated 
May 2003 to June 2006.  There is no indication from the VA 
examiners that the Veteran's current neck disability is 
related to service. 

A January 2006 private treatment record from Florida Hospital 
Waterman report the Veteran had an MRI examination for his 
neck pain with left arm numbness and tingling.  Upon 
examination, the reported impression was, "[a]t C5-C6, there 
is degenerative disc disease, diffuse annular bulge and 
moderately severe left-sided neural foraminal narrowing due 
to degenerative changes."  See Florida Hospital Waterman 
private treatment record, dated January 2006. 

The post-October 2005 evidence also included private 
treatment records from the Florida Neurology Institute, Inc., 
from August 2006 to October 2009.  In August 2006, the 
Veteran was examined and treated for neck pain with numbness 
and tingling of the left upper extremity.  The Veteran 
reported he had an injury to his neck when he was in the 
Army.  Upon examination, the physician ruled out cervical 
radiculopathy.  See Florida Neurology Institute, Inc., 
private treatment records, dated August 2006.  In addition, 
records dated October 2008 and October 2009 report pain in 
the upper extremities and muscle spasms and notes cervical 
neuropathy.  See Florida Neurology Institute, Inc. private 
treatment records, dated October 2008 and October 2009

In March 2008 letter, Dr. A. M. of the Florida Neurology 
Institute stated the Veteran was suffering from a cervical 
spine condition to the neck area at C5-C6 and C6-C7 where 
the nerves were causing pain.  It was stated that "[h]is 
[the Veteran's] military files attest to him having been 
injured at White Sands New Mexico in 1959."  Dr. M. opined 
that based upon the January 2006 MRI, the Veteran's military 
files attesting to his injury, statements from the men he 
served with, and the Veteran's statement of history and 
treatment, the Veteran's condition is a "direct cause of 
his current condition."  A list of several physicians was 
made, indicating treatment from 1961 to 2006.  The purpose 
of listing these doctors is not clear from the 
correspondence and the conditions for which treatment was 
received was also not indicated.  Dr. M. also did not state 
that he had personally reviewed any of the listed 
physician's records.    See Dr. A. M. letter, dated March 
2008.  

Private treatment record from Dr. P. B. from February 2005 to 
March 2007, report he was treated for neck pain, 
hypertension, loss of sensation of the upper extremities, and 
hyperlipidemia.  See Dr. P. B. private treatment records, 
dated February 2005 to March 2007. 

In January 2010, the Veteran testified before the 
undersigned.  The Veteran stated he injured his neck during a 
fall in service and stated experiencing headaches and neck 
aches.  He was treated by Dr. B. at Fort Stewart, Georgia, 
who stated there was nerve damage.  In 1961, the Veteran was 
treated by another doctor who told him there was calcium 
buildup.  He stated the doctors who treated him after service 
are now deceased.  The Veteran attested to his symptoms he 
was experiencing and the treatment and medication he was 
using.  See Board hearing transcript, dated January 2010. 

Finally, the Veteran's wife, E. M. B, submitted a letter on 
behalf of the Veteran stating that the Veteran had complained 
of neck pain he incurred from his military service and the 
difficulty in getting a proper diagnosis and treatment.  She 
also notes that the Veteran's separation examination did not 
check his neck as normal.  See E. M. B's letter, dated May 
2007.

Although the evidence discussed above is "new," in that the 
records were not previously seen, it is not material.  The 
evidence previously considered already established that the 
Veteran had a neck disorder, and this "new" evidence fails to 
cure the defects presented by the previous decision, namely 
the lack of evidence that the neck disability was related to 
service.  

Despite the positive nexus opinions from Dr. A. M., there is 
no indication that this physician reviewed the Veteran's 
service treatment records, but based the opinion solely on 
the account provided by the Veteran.  This conclusion is 
bolstered by the physician's statement in the March 2008 
letter that the Veteran's military records had demonstrated 
an injury to his neck in service, a statement that is clearly 
contradicted by the records themselves that, while showing an 
injury to the thumb, make absolutely no mention of any neck 
injury.  The probative value of the opinion is further 
diminished by the fact that his conclusion is not supported 
by any medical rationale.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).  In this 
case, a mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  However, even if the Board 
concedes that the Veteran sustained a neck injury during 
service, there is no corroboration that the Veteran's 
condition was chronic post-service.  There is no indication 
of a neck disorder until approximately 2000, some 40 years 
after his separation from service.

The Board is sympathetic to the Veteran's claim and 
appreciates his honorable, military service.  However, the 
Veteran's testimony and the letters submitted on his behalf 
are not competent to establish that he incurred his 
disability during his active service.  While lay testimony is 
competent to establish the occurrence of an injury, it is not 
competent to provide a medical diagnosis.  See Chavarria v. 
Brown, 5 Vet. App. 468 (1993) (an appellant's own recitations 
of his medical history does not constitute new and material 
evidence sufficient to reopen his claim when this account has 
already been rejected by the VA).

Because the evidence received since the October 2005 Board 
decision does not medically suggest that the Veteran's neck 
disability was incurred in service and there is no evidence 
of continued treatment post-service, it does not raise a 
reasonable possibility of substantiating the claims.  As 
such, the request to reopen is denied.




ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a neck disability remains denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


